NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



ALFRED DAVIS,                      )
                                   )
       Appellant,                  )
                                   )
v.                                 )         Case No. 2D15-4663
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed April 13, 2018.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe,
Judge.

Alfred Davis, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

              Affirmed.




LaROSE, C.J., SILBERMAN and ROTHSTEIN-YOUAKIM, JJ., Concur.